Citation Nr: 0416824	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for memory loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously before the Board in March 2003, at 
which time the claim on appeal was remanded for a video 
conference hearing.  The veteran was afforded a Board hearing 
before the undersigned via video conference in September 
2003.  The transcript has been incorporated into the record.

In a January 2003 decision, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of service connection for a back disability.  
Correspondence from the veteran received in July 2003 appears 
to meet the definition of a Notice of Disagreement (NOD) as 
defined under 38 C.F.R. § 20.201, thereby initiating, but not 
perfecting, an appeal.  As will be addressed in this REMAND, 
the RO must therefore issue a Statement of the Case.  

In his July 2003 correspondence, the veteran has apparently 
raised a claim of service connection for hearing loss.  In 
March 1994, the Board denied a claim of entitlement to 
service connection for hearing loss, and therefore new and 
material evidence is required to reopen this claim.  The RO 
is asked to take appropriate action to clarify this matter 
and proceed as appropriate.  




REMAND

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), introduced several changes 
into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist claimants has been 
significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

A review of the claims folder reflects that the veteran has 
not received a VCAA notification letter in conjunction with 
his 38 U.S.C.A. § 1151 claim.  He has not been notified of 
the information and evidence necessary to substantiate this 
particular claim for VA benefits consistent with the 
requirements of the VCAA.  He has not been informed what the 
evidence needs to show in order to prevail in this claim, and 
what is the best type of evidence to submit.  In addition, he 
has never been notified regarding what evidence it is his 
responsibility to submit, and what evidence will be obtained 
on his behalf by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Finally, he must be afforded an opportunity 
to submit this evidence and be told to submit any pertinent 
evidence he has that is not already of record.  Therefore, 
the Board finds it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In a January 2003 decision, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of service connection for a back disability.  As 
noted above, a sufficient NOD was submitted.  Because a 
timely NOD was filed, but the RO has not yet provided the 
veteran with a statement of the case (SOC) in response to the 
filing of the NOD, this issue must be remanded to the RO for 
correction of this procedural defect.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.

Therefore, the Board must remand this case for the following 
action:

1.  The RO should issue to the veteran a 
letter informing him of the enactment of 
the VCAA and explaining its provisions, 
and should assure that the correspondence 
complies with all VCAA notice and 
assistance requirements, under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), as well as any other controlling 
legal authority.  The veteran should 
specifically be informed of: (1) the 
information and evidence not of record 
that is necessary to substantiate his 
38 U.S.C.A. § 1151 claim; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide and (4) the veteran 
should be requested to provide any 
evidence in his possession which is 
pertinent to the claim. 

2.  The RO should issue an SOC to the 
veteran with respect to the NOD filed in 
response to the RO's January 2003 denial 
of the reopening of his claim of service 
connection for a back disability.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  Otherwise, if a timely 
substantive appeal is filed, and subject 
to current appellate procedures, the 
claim should be returned to the Board for 
further appellate consideration, if 
appropriate.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record, including any additional argument 
or evidence submitted, and furnish the 
appellant and his representative with an 
appropriate supplemental statement of the 
case, if required, as to the 38 U.S.C.A. 
§ 1151 claim, and afford him an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, for 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




